Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-14-00660-CV

                              IN THE INTEREST OF J.A.E.

                 From the County Court at Law No. 2, Webb County, Texas
                Trial Court Nos. 2011CVQ002377-C3 & 1995CVS001672-C3
                           Honorable Jesus Garza, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees recover their costs of this appeal from appellant.

       SIGNED June 3, 2015.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice